Exhibit 99.1 CONFORMED COPY Amendment and restatement agreement relating to a credit agreement originally dated 30 March 2007 as amended and restated on 31 May 2007 and as further amended on 29 June 2007, 16 July 2007, 14 August 2007, 14 August 2008, 18 December 2008, 9 January 2009, 9 July 2009 and 4 August 2009 Dated7 October 2009 Western Mesquite Mines, Inc. (as Borrower) Western Goldfields Inc. (WGI) Western Goldfields (USA) Inc. (WGI (USA)) Investec Bank plc (as Mandated Lead Arranger) Commonwealth Bank of Australia (as Lead Arranger) Investec Bank plc (as Agent) Investec Bank plc (as Security Trustee) The Banks The Hedging Banks Denton Wilde Sapte LLP One Fleet Place London EC4M 7WS United Kingdom T +44 (0)20 7242 1212 F +44 (0)20 7246 7777 Telex 887793 DX 242 info@dentonwildescapte.com www.dentonwildesapte.com International Lawyers Contents 1 Definitions and construction 1 2 Amendment and restatement 2 3 Consents 2 4 Cancellation confirmation and waiver 3 5 Prepayment confirmation and waiver 3 6 Confirmations 3 7 WGI Undertaking 3 8 Representations and warranties 4 9 Further action 4 10 Fees and expenses 4 11 Counterparts 4 12 Governing law and jurisdiction 4 13 Financing Documents 4 Schedule 1 - Conditions precedent 5 Schedule 2 - Amended and Restated Credit Agreement 6 Content (i) Amendment and restatement agreement Dated7 October 2009 Between (1) Western Mesquite Mines, Inc.,a Nevada corporation, with its principal executive office at 6502 E. Highway 78, Brawley, California 92227 (the Borrower); (2) Western Goldfields Inc., a corporation governed by the laws of the Province of Ontario with its principal executive office at Suite 2102, 2 Bloor Street West, Toronto, Ontario, Canada M4W 3E2 (WGI); (3) Western Goldfields (USA) Inc. (formerly Western Goldfields, Inc.), a Nevada corporation with its principal executive office at Suite 2102, 2 Bloor Street West, Toronto, Ontario, Canada M4W 3E2 (WGI (USA)); (4) Investec Bank plc of 2 Gresham Street, LondonEC2V 7QP, United Kingdom (the Mandated Lead Arranger); (5) Commonwealth Bank of Australia of 599 Lexington Avenue, 17th Floor, New York, NY 10022 USA (the Lead Arranger); (6) Investec Bank plc of 2 Gresham Street, LondonEC2V 7QP, United Kingdom (the Agent); (7) Investec Bank plc of 2 Gresham Street, LondonEC2V 7QP, United Kingdom (the Security Trustee); (8) Investec Bank plc, Commonwealth Bank of Australia, The Bank of Nova Scotia, Nedbank Limited, London Branch and Natixis, as Banks; and (9) Investec Bank plc, Commonwealth Bank of Australia, The Bank of Nova Scotia and Natixis, as Hedging Banks. Recitals A This Agreement is supplemental to and amends and restates a US$105,000,000 term loan facility agreement dated 30 March 2007 (as subsequently amended and restated from time to time) (the Credit Agreement) between the Borrower, Western Goldfields Inc., Western Goldfields (USA) Inc., Investec Bank plc as the Mandated Lead Arranger, the Agent and the Security Trustee, Commonwealth Bank of Australia as Lead Arranger and the Banks and Hedging Banks (as defined therein). B The Parties have agreed to amend and restate the Credit Agreement on the terms of this Agreement. It is agreed: 1 Definitions and construction 1.1 Definitions Words and expressions defined in the Credit Agreement shall have the same meanings in this Agreement.In addition, in this Agreement: Page 1 Amended and Restated Credit Agreement means the Credit Agreement as amended and restated in accordance with this Agreement and in the form attached as Schedule 2 (Amended and Restated Credit Agreement). Effective Date means the day on which the Agent notifies the Borrower that it has received, in form and substance satisfactory to it, all of the documents and other evidence listed in Schedule1 (Conditions precedent). Scotia Spot Purchase Transactions has the meaning given in the Amended and Restated Credit Agreement. 1.2 Construction The principles of interpretation set out in clause1.3 (Interpretation) of the Credit Agreement shall apply to this Agreement, insofar as they are relevant to it, as they apply to the Credit Agreement. 1.3 Third party rights The provisions of clause1.4 (Third party rights) of the Credit Agreement shall apply to this Agreement as they apply to the Credit Agreement. 2 Amendment and restatement With effect on and from the Effective Date the Credit Agreement shall be amended and restated in the form set out in the Schedule2 (Amended and restated Credit Agreement). 3 Consents With effect on and from the Effective Date: (a) the Agent (acting on the instructions of the Banks and the Hedging Banks) hereby approves the alterations to the Development Plan proposed by the Borrower and delivered to the Agent by the Borrower, prior to the date of this Agreement with reference number "2009_10_05 Bank Model.xls"; (b) the Security Trustee (acting on the instructions of the Banks and the Hedging Banks)hereby releases WGI from all of its liabilities under the Guarantee and the Credit Agreement; (c) the Agent (acting on the instructions of the Banks and the Hedging Banks) hereby confirms that Completion has been achieved without the requirement to satisfy the Completion Test; and (d) the Agent (acting on the instructions of the Majority Banks) hereby: (i) consents to the Borrower entering into Scotia Spot Purchase Transactions; (ii) agrees that any industry standard confirmation evidencing a Scotia Spot Purchase Transaction shall be a Financing Document; and (iii) agrees with the Security Companies that the obligations of the Borrower in respect of the marked-to-market exposure of Scotia under the Scotia Spot Purchase Transactions up to a maximum aggregate amount at any time of no more than US$1,000,000 shall be Secured Obligations (as that term is defined in the Intercreditor Agreement). Page 2 4 Cancellation confirmation and waiver 4.1Cancellation The Borrower hereby notifies the Agent of its requirement to cancel all of the Available Facility as at the date of this Agreement and the Agent confirms to the Banks and the Borrower that all of the Available Facility as at the date of this Agreement has been cancelled. 4.2Waiver In order to give effect to Clause 4.1 (Cancellation) above, the Agent (acting on the instructions of the Banks and the Hedging Banks) waives the requirements for cancellation of any part of the Available Facility under clause 7 (Cancellation) of the Credit Agreement. 5 Prepayment confirmation and waiver With effect on and from the Effective Date, and in order to give effect to the consents provided in Clause 3 (Consents), the Agent (acting on the instructions of the Banks and the Hedging Banks) hereby waives the provisions of clause 6.2.1 (Optional prepayment) of the Credit Agreement relating to the requirement that the Borrower provide 10 Business Days' prior notice of prepayment. 6 Confirmations 6.1 Without prejudice to the rights of any Secured Party which have arisen on or before the Effective Date, each of the Borrower and WGI (USA) confirms that, on and after the Effective Date: (a) the Amended and Restated Credit Agreement, and the other Financing Documents, will remain in full force and effect; and (b) the Security Documents to which it is a party will continue to secure all liabilities which are expressed to be secured by them. 6.2 For the avoidance of doubt, the parties to this Agreement agree and confirm that references to clauses or schedules of the Credit Agreement used in any other Financing Document shall be construed as references to such clauses or schedules as modified, deleted or amended pursuant to any amendment, supplement or amendment and restatement from time to time of the Credit Agreement. 7 WGI Undertaking WGI undertakes to each Financing Party and each Hedging Bank that from the date of this Agreement and until expiry of the Security Period, it shall, unless the Agent (acting on the instructions of the Majority Banks) otherwise agrees own, directly or indirectly, at least 50.1% of the voting rights in the Borrower and provide to the Borrower such non-monetary support and assistance using its reasonable commercial efforts as is necessary for the Mining Operations to be conducted in a manner that would be expected of a professional, prudent operator of a mine of the size, location and characteristics comparable to the Project and in the manner and with the skill and care of a reasonable business man, provided that such support and assistance does not constitute a payment or performance guarantee and provided further that WGI shall not be liable for any losses, costs, expenses, damages or other amounts arising from the failure of the Mining Operations to be so conducted. Page 3 8 Representations and warranties The representations set out in clause 7 (Representations and warranties) of the Amended and Restated Credit Agreement are deemed to be repeated by each of the Borrower and WGI (USA) on: (a) the date of this Agreement by reference to the facts and circumstances then existing on the date of this Agreement; and (b) the Effective Date by reference to the facts and circumstances then existing on the Effective Date. 9 Further action Each of the Borrower, WGI and WGI (USA) shall, at its own expense, promptly take any action and sign or execute any further documents which the Security Trustee may require in order to give effect to the requirements of this Agreement. 10 Fees and expenses 10.1 Approval Fee [This information has been redacted as a result of third party confidentiality obligations.] 10.2 Amendment costs The Borrower shall, within three Business Days of demand, reimburse the Agent for the amount of all costs and expenses (including legal fees) reasonably incurred by the Agent in connection with this Agreement. 11 Counterparts This Agreement may be executed in any number of counterparts, and this has the same effect as if the signatures on the counterparts were on a single copy of this Agreement. 12 Governing law and jurisdiction 12.1 Governing Law This Agreement is governed by English law. 12.2 Enforcement The provisions of clause25.2 (Jurisdiction) and 25.3 (Service of process) of the Credit Agreement shall apply to this Agreement as it applies to the Credit Agreement. 13 Financing Documents This Agreement is designated by the Agent as a Financing Document. This Agreement has been entered into on the date stated at the beginning of this Agreement. Page 4 Schedule1- Conditions precedent The documents and other evidence referred to in the definition of Effective Date are as follows: 1. Certified Copies of each of the following board minutes of the Borrower, WGI (USA) and WGI approving and authorising: (a) the proposed alterations to the Development Plan; and (b) the proposed amendments to the Credit Agreement, and authorising a person or persons to sign or otherwise attest the due execution of any documents related or pursuant thereto; 2. Evidence that an amount equal to US$15,000,000 has been received by the Agent as prepayment by the Borrower of the Loan; 3. Evidence that the fees referred to in Clause 10.1 (Approval fees) have been paid in full; 4. Evidence that the Debt Service Reserve Account is funded to the Required Level (as defined in the Amended and Restated Credit Agreement); and 5. Evidence that all fees, costs and expenses then due from the Borrower pursuant to Clause10.2 (Fees and expenses) have been paid in full. Page 5 Schedule2- Amended and Restated Credit Agreement Page 6 CONFORMED COPY Mesquite Gold Mine Project Amended and Restated Credit Agreement relating to a US$45,799,206.92 Term Loan Facility Western Mesquite Mines, Inc. (as Borrower) Western Goldfields (USA) Inc. (WGI (USA)) Investec Bank plc (as Mandated Lead Arranger) Commonwealth Bank of Australia (as Lead Arranger) Investec Bank plc (as Agent) Investec Bank plc (as Security Trustee) The Banks The Hedging Banks DentonWildeSapte One Fleet Place T +44(0)20 7242 1212 London EC4M 7WS F +44(0)20 7246 7777 United Kingdom info@dentonwildesapte.com www.dentonwildesapte.com Contents 1 Definitions and interpretation 1 2 Facility 22 3 Interest 22 4 Repayment of Loan 23 5 Changes in circumstances 25 6 Payments and deliveries 28 7 Representations and warranties 30 8 Undertakings 32 9 Facility Accounts and Permitted Investments 40 10 Triggers 43 11 Default 47 12 Fees and expenses 49 13 Amendments and waivers 51 14 Set-off 52 15 Pro rata sharing 52 16 The Agent 54 17 Miscellaneous 58 18 Notices 59 19 Assignments and transfers 61 20 Indemnities 63 21 Confidentiality 65 22 Law and jurisdiction 66 Contents (ii) Schedule 1 – The Banks 67 Schedule 2 – Mining Claims 69 Schedule 3 – Compliance Certificate 88 Schedule 4 – Repayment Schedule 89 Schedule 5 – Form of Transfer Certificate 90 Schedule 6 – Insurances 93 Schedule 7 – Mandatory Cost formulae 108 Schedule 8 – Permits 110 Schedule 9 – Reclamation Bonds 112 Schedule 10 – Form of Consent to Assignment 113 Schedule 11 – Approved Hedging Programme 114 Contents (iii) Amended and Restated Credit Agreement Originally dated 30 March 2007 and amended and restated pursuant to an amendment and restated agreement dated 31 May 2007and as further amended on 29 June 2007, 16 July 2007, 14 August 2007, 14 August 2008, 18 December 2008, 9 January 2009, 9 July 2009 and 4 August 2009 and as further amended and restated on the Effective Date Between: (1) Western Mesquite Mines, Inc.,a Nevada corporation, with its principal executive office at 6502 E. Highway 78, Brawley, California 92227 (the Borrower); (2) Western Goldfields (USA) Inc. (formerly Western Goldfields, Inc.), a Nevada corporation with its principal executive office at Suite 2102, 2 Bloor Street West, Toronto, Ontario, Canada M4W 3E2 (WGI (USA)); (3) Investec Bank plc of 2 Gresham Street, LondonEC2V 7QP, United Kingdom (the Mandated Lead Arranger); (4) Commonwealth Bank of Australia of 599 Lexington Avenue, 17th Floor, New York, NY 10022 USA (the Lead Arranger); (5) Investec Bank plc of 2 Gresham Street, LondonEC2V 7QP, United Kingdom (the Agent); (6) Investec Bank plc of 2 Gresham Street, LondonEC2V 7QP, United Kingdom (the Security Trustee); (7) The financial institutions listed in Schedule1 Part A,as Banks; and (8) The financial institutions listed in Schedule1 Part B, as Hedging Banks. It is agreed: 1 Definitions and interpretation 1.1 Definitions In this Agreement: Account Bank means Bank of America Corporation and its successors in title and each successor Account Bank from time to time appointed by the Borrower with the consent of the Agent (not to be unreasonably withheld or delayed). Account Control Agreement means the agreement dated 31 May 2007 between the Borrower, the Security Trustee and the Account Bank. Accounts means, in respect of: (a) the Borrower, its unaudited accounts; (b) WGI, its unaudited consolidated accounts; and (c) New Gold, its audited consolidated accounts, Page 1 in each case including all additional information and notes (if any) to the accounts, together with any relevant directors' report and auditors' report. Additional Commodity Hedging Counterparty means any Qualifying Bank (other than a Bank or a Hedging Bank) that has been approved in writing by the Agent (acting on the instructions of the Majority Banks, such approval not to be unreasonably withheld or delayed). Additional Commodity Transaction means any Derivative Transaction entered into by the Borrower in accordance with paragraph (a)(viii) of the Approved Hedging Programme. Additional Commodity Hedging Document means any document relating to an Additional Commodity Transactionentered into by the Borrower with anAdditional Commodity Hedging Counterparty. Additional Commodity Hedging Expenses means in respect of a period, all amounts payable during that period in respect of the Borrower's liabilities under anyAdditional Commodity Hedging Document. Additional Cost Rate has the meaning given in Schedule7. Advance means the outstanding principal amount of any advance made to the Borrower under the Facility. Affiliate means, in relation to a person or entity, a Subsidiary or a Holding Company of that person or entity and any other Subsidiary of that Holding Company. Agency Fees Letter means the letter dated 30 March 2007 from the Agent to the Borrower relating to certain fees payable to the Agent by the Borrower in relation to the Financing Documents, being described on its face as the "Agency Fees Letter". Agent means Investec Bank plc in its capacity as agent for the Banks, its successors in title and each successor appointed in accordance with Clause 16. AIG Commutation Account has the meaning given in Clause 9.2.2(c). Amendment and Restatement Agreement means the amendment and restatement agreement dated the Effective Date relating to the amendment and restatement of this Agreement. Approved Deposit Amount means an amount equal to US$2,090,094 to be paid by the Borrower into the AIG Commutation Account as a condition to the issue of the Reclamation Bonds pursuant to arrangements acceptable to the Agent (acting reasonably). Approved Fuel Hedging Counterparty means any Qualifying Bank other than a Bank or a Hedging Bank that has been approved in writing by the Agent (acting on the instructions of the Majority Banks, such approval not to be unreasonably withheld or delayed). Approved Fuel Hedging Derivative Transaction means any Derivative Transaction for the forward purchase of fuel or other options strategies relating to the purchase of fuel by the Borrower that has been approved in writing by the Agent (acting on the instructions of the Majority Banks, such approval not to be unreasonably withheld or delayed). Approved Fuel Hedging Document means any document relating to an Approved Fuel Hedging Derivative Transaction entered into by the Borrower with an Approved Fuel Hedging Counterparty. Approved Fuel Hedging Expenses means in respect of a period, all amounts payable during that period in respect of the Borrower's liabilities under any Approved Fuel Hedging Document. Page 2 Approved Hedging Programme means the approved hedging programme set out in Schedule11, as the same may be amended from time to time with the consent of the Borrower, the Agent and the Hedging Banks. Arranger means the Mandated Lead Arranger and the Lead Arranger. Assets means all such assets and rights to enable the Borrower (or a prudent mining developer and operator) to design, construct, own, operate, manage, maintain and repair a project such as the Project, in accordance with the Transaction Documents, including: (a) land and buildings; (b) any equipment or other property (whether acquired, leased or held and used or intended for use in connection with the Project); (c) books and records (including operating and maintenance manuals, health and safety manuals, design and other technical information); (d) spare parts, tools and other assets; (e) any contractual rights; (f) intellectual property rights, and including all works and operations in connection with the construction, development, expansion, maintenance and operation of the Mesquite Mine. Auditors means Deloitte & Touche LLP in respect of New Gold and its Subsidiaries or any other firm of chartered accountants of internationally recognised standing that has been appointed as auditors of New Gold or any of its Subsidiaries. Bank Liabilities means all obligations and liabilities (whether present or future, actual or contingent, as principal or surety and whether severally or jointly) of the Security Companies to the Financing Parties under or arising out of or in connection with the Financing Documents. Banks means the banks and other financial institutions listed as such in Schedule1, Part A and any Bank transferee pursuant to a Transfer Certificate, together with their respective successors in title, and Bank means any of them, provided that any bank or financial institution which transfers all of its Participation (as applicable) in accordance with Clause 19 shall cease to be a Bank. Banks' Advisers means the Banks' Insurance Adviser, the Independent Technical Consultant, the Banks' Model Auditor, the Banks' Legal Advisers and such other advisers or consultants as the Agent may appoint in connection with the Project or any Transaction Document with the prior approval of the Majority Banks (but to avoid doubt, excluding any such advisers or consultants individually appointed by any Bank (other than the Agent)) and Bank's Adviser means any of them. Banks' Insurance Adviser means Willis or such other person or entity as the Agent may appoint to perform such role with the prior approval of the Majority Banks. Banks' Legal Advisers means Denton Wilde Sapte LLP in respect of matters of English law, Holland & Hart LLP in respect of matters of US law or such other person(s) or entity(ies) as the Agent may appoint to perform any such role with the prior approval of the Majority Banks. Banks' Model Auditor means Duff & Phelps LLC or such other person or entity as the Agent may appoint to perform such role with the prior approval of the Majority Banks. Page 3 Base Case Model means the projected production, income and expenditure of the Borrower in respect of each six Month period based on the Development Plan, Reserve Statement and on prudent assumptions and agreed by the Borrower and the Agent as the base case model for the purposes of this Agreement including the methodology used for computing such projections as amended from time to time pursuant to and in accordance with Clause 8.1(c). Break Costs means the amount (if any) by which: (a) the interest which a Bank should have received for the period from the date of receipt of all or any part of its participation in an Advance or Unpaid Sum to the last day of the current Interest Period in respect of that Advance or Unpaid Sum, had the principal amount or Unpaid Sum received been paid on the last day of that Interest Period exceeds: (b) the amount which that Bank would be able to obtain by placing an amount equal to the principal amount or Unpaid Sum received by it on deposit with a leading bank in the London Interbank Market for a period starting on the Business Day following receipt or recovery and ending on the last day of the current Interest Period. Business Day means a day (other than a Saturday or Sunday) on which banks are open for general business in London and New York. Canadian GAAP means general accounting principles in Canada and concepts, bases and policies consistently applied and adopted and accepted in Canada. Capital Expenditure means any expenditure which will be treated as capital expenditure in accordance with Canadian GAAP. Capital Lease means any lease or hire purchase contract which would, in accordance with Canadian GAAP, be treated as a finance or capital lease. CBA means the Commonwealth Bank of Australia. CBA Amendment Agreement means the amendment agreement dated 30 December 2008 relating to the ISDA Master Agreement between the Borrower and CBA dated as of 31 May 2007. Certified Copy means, in relation to a document, a copy of that document bearing the endorsement "Certified a true, complete and accurate copy of the original", which has been signed and dated by a duly authorised officer of the relevant company and which complies with that endorsement. CFADS means, in respect of a period, the cash flow available for Debt Service in respect of that period, and shall be equal to Operating Revenues for that period less Operating Costs for that period. Compliance Certificate means a certificate executed by an authorised officer of the Borrower, in the form set out in Schedule3. Consent to Assignment means, for any Material Contract, a written consent to the collateral assignment of such Material Contract to the Secured Parties under the Security Agreement substantially in the form of Schedule10, together with such amendments or supplements as are reasonably required by the Agent having regard to such Material Contract and the rights and obligations arising thereunder. Dangerous Materials means any element or substance, whether consisting of gas, liquid, solid or vapour, identified by any applicable Environmental Law to be, to have been, or to be capable of being or becoming, harmful to mankind, human senses or any living organism or ecological system or damaging to the Environment. Page 4 Debt Service means, in respect of a period, the amount of Financing Costs and Financing Principal payable during that period. Debt Service Reserve Account means the account with account number■■■■■previously designated as the "Cost Overrun Account" and as at the Effective Date designated as the "Debt Service Reserve Account" with the consent of the Agent and the Security Trustee (in each case, acting on the instructions of the Banks and the Hedging Banks), held and maintained by the Borrower pursuant to Clause 9.6. [This information has been redacted to protect certain personal information of the Borrower and the Secured Parties.] Deed of Trust means the deed of trust dated 11 May 2007 between the Borrower and the Security Trustee. Default means an Event of Default or any event or circumstance specified in Clause 11 which would (with the expiry of a grace period, the giving of notice, the making of any determination or the satisfaction of any condition under the Financing Documents or any combination of any of the foregoing) be an Event of Default. Derivative Transaction means any transaction which is (a) a rate swap transaction, basis swap, forward rate transaction, commodity swap, commodity option, equity or equity index swap, equity or equity index option, bond option, interest rate option, foreign exchange transaction, forward commodity transaction, credit derivative transaction, repurchase or reverse repurchase transaction, securities lending transaction, cap transaction, floor transaction, collar transaction, currency swap transaction, cross-currency rate swap transaction, currency option or any other similar transaction (including any option with respect to any of these transactions) or (b) any combination of these transactions. Development Plan means the Development Plan delivered to the Agent in accordance with clause 3(a) of the Second Amendment and Restatement Agreement or the latest Development Plan (if any) delivered to and approved by, the Agent in accordance with Clause8.1(c). Disposal means a sale, assignment, transfer or other disposition or disposal (including by way of lease or loan) by a person or entity of all or part of its assets, whether by one transaction or a series of transactions and whether at the same time or over a period of time. Distribution means any payment, repayment, dividend, redemption, discharge by way of set­off, counterclaim or otherwise or other distribution, whether in cash or in kind, made by or on behalf of the Borrower to WGI (USA) or WGI or any other Affiliate howsoever the same may arise and whether pursuant to the terms of an agreement or otherwise, provided that the following payments shall not constitute Distributions: (a) payments by the Borrower to WGI in accordance with the Management Agreement; and (b) payments by the Borrower to WGI as reimbursement for costs incurred by it in accordance with the Development Plan and the Base Case Model. Distributions Account means the account held and maintained by the Borrower pursuant to Clause 9. Drawdown Date means the date on which an Advance was made. Effective Date has the meaning given to it in the Amendment and Restatement Agreement. Encumbrance means any mortgage, charge, pledge, lien, assignment by way of security, retention of title provision, or other security interest securing any obligation of any person or entity or any other agreement or arrangement in any jurisdiction having a similar effect. Environment means all or any of the following media: air (including air within buildings or other structures and whether above or below ground); land (including buildings and any other Page 5 structures or erections in, on or under it and any soil and anything below the surface of land); land covered with water; and water (including sea, ground and surface water). Environmental Authorisations means all permits, consents, consent decrees, licences and authorisations required pursuant to applicable Environmental Law for any of the development of the Project and operation of the Mining Operations. Environmental Law means any Law concerning: (a) pollution or contamination of the Environment or the removal, abatement, remediation or reclamation thereof or other response thereto; (b) harm, whether actual or potential, to mankind and human senses, living organisms and ecological systems; (c) the generation, manufacture, processing, management, distribution, use (including abuse), treatment, storage, disposal, transport or handling of Dangerous Materials; or (d) the emission, leak, release or discharge into the Environment of any noise, vibration, dust, fumes, gas, odours, smoke, steam, effluvia, heat, light, radiation (of any kind), infection, electricity or any Dangerous Material and any matter or thing capable of constituting a nuisance or an actionable tort of any kind in respect of such matters; provided that where the Equator Principles would impose a greater obligation or standard than any applicable Environmental Law, those Equator Principles shall be deemed to be an Environmental Law for the purposes of this definition to the extent such Equator Principles are by their terms applicable to the Borrower or the Project and provided further that the Equator Principles will not apply to the Borrower or the Project at any time if such application of, or the Borrower's or the Project's compliance with, the Equator Principles will breach or otherwise result in a non-compliance with any Law applying to the Borrower or the Project at that time. Equator Principles mean the framework principles entitled the Equator Principles adopted by the World Bank/International Finance Corporation and various other financial institutions in determining, assessing and managing environmental and social risk in project financing as updated by such institutions from time to time. Event of Default any event or circumstance specified as such in Clause11. Excess Cashflow means, on any Repayment Date, the amount by which A exceeds B where: A is the amount (as estimated by the Borrower on the Business Day falling 2 Business Days before the relevant Repayment Date) that will be standing to the credit of the Proceeds Account on that Repayment Date following the payments or transfers referred to in Clauses 9.5.2(a) to 9.5.2(e) less the amount, if any, actually standing to the credit of the Proceeds Account on the previous Repayment Date following the payments or transfers made on that previous Repayment Date in accordance with Clauses 9.5.2(a) to 9.5.2(e), that was retained in the Proceeds Account (excluding, for the avoidance of doubt, the minimum retained working capital amounts); and Bis the minimum retained working capital amount of US$4,000,000. Excluded Taxes means: (a) Tax assessed on a Financing Party under the Law of the jurisdiction in which that Financing Party is incorporated or, if different, the jurisdiction (or jurisdictions) in which that Financing Party is treated as resident for tax purposes or under the Law of the jurisdiction in which that Financing Party's Facility Office is located, in respect of amounts received or receivable in that jurisdiction if, in either case, that Tax is imposed or calculated by reference to the net income received or receivable by that Financing Party; Page 6 (b) for any period with respect to which a Financing Party has failed to provide the Borrower with the forms required by Clause 6.7.4, any United States withholding tax imposed by reason of such failure; and (c) any Taxes imposed as a direct result of a Financing Party voluntarily effecting a change after 30 March 2007 in its jurisdiction of principal operations (but excluding any change as a result of, or in response to, any Law or change in Law after 30 March Facility means the US Dollar term loan facility granted to the Borrower under this Agreement. Facility Accounts means each account listed in Clause 9.2.1. Facility Office means the office or offices notified by a Bank to the Agent in writing on or before the date it becomes a Bank (or, following that date, by not less than five Business Days' written notice) as the office or offices through which it will perform its obligations under this Agreement. Feasibility Study means the study titled "Feasibility Study on the Mesquite Mine Expansion, Imperial County,
